Citation Nr: 1018635	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hypothyroidism with 
mild exophthalmos, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
October 1990 to October 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2009, the Veteran testified at a video conference 
hearing, which was conducted by the undersigned Acting 
Veterans Law Judge in Washington, D.C.  A transcript of the 
hearing is of record.

In June 2009, the Board remanded the case to the RO for 
additional development. The requested development has been 
completed.  The RO has obtained VA treatment records and 
afforded the Veteran another VA examination.  No further 
action to ensure compliance with the remand directives is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's service-connected hypothyroidism with mild 
exophthalmos was manifested by fatigability, constipation, 
mental disturbance, weight gain, cold intolerance, and 
exophthalmos that was mild, without evidence of muscular 
weakness, cardiovascular involvement, or bradycardia.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation 
higher than 30 percent for the Veteran's service-connected 
hypothyroidism with mild exophthalmos has not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.84a 
including Diagnostic Code 6079 (as in effect prior to 
December 10, 2008); 38 C.F.R. §§ 4.7, 4.119 including 
Diagnostic Code 7903 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 
5103(a) as requiring generic claim-specific notice and 
rejecting Veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter 
dated in December 2004.  The RO also provided post-
adjudication VCAA notice by letters dated in May 2008, August 
2008, and September 2008.  The Veteran was notified of the 
type of evidence needed to substantiate the claim for a 
higher rating, namely, evidence to show that the disability 
was worse and the effect the disability had on employment.  
The Veteran was also notified that VA would obtain VA records 
and records of other Federal agencies and that she could 
submit private medical records or authorize VA to obtain 
private medical records on her behalf.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except the effective date of the claim 
and for the degree of disability assignable); and of Vazquez- 
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-
specific notice, namely, a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).

As the May 2008, August 2008, and September 2008 VCAA notices 
came after the initial adjudication, the timing of the 
notices did not comply with the requirement that the notice 
must precede the adjudication.  The procedural defect was 
cured as after the RO provided content-complying VCAA notice 
the claim was readjudicated, as evidenced by the supplemental 
statements of the case, dated in November 2008 and March 
2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The RO has obtained the Veteran's VA treatment 
records.  She has not identified any additionally available 
evidence, to include private medical records, for 
consideration in her appeal.

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in June 2005, 
November 2006, December 2006, August 2007, June 2008, and 
October 2009.  There is no evidence in the record dated 
subsequent to the VA examinations that shows a material 
change in the condition to warrant a reexamination.  38 
C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the Veteran is required to comply with the duty to assist.

Criteria For Evaluating Hypothyroidism and Exophthalmos

The present appeal involves the Veteran's claim that the 
severity of her service-connected hypothyroidism with mild 
exophthalmos warrants a higher disability rating.  At the 
time the Veteran's claim was received on August 30, 2004, her 
disability was rated at 30 percent.  At the March 2009 video 
conference hearing and in various statements received, she 
reported weight gain, a change in her memory, fatigue, 
sleepiness, muscular weakness, and mental sluggishness. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

The Veteran's service-connected hypothyroidism with mild 
exophthalmos has been rated by the RO under the provisions of 
38 C.F.R. § 4.119, Diagnostic Code 7903.  Under this 
regulatory provision, a rating of 30 percent is warranted 
where there is fatigability, constipation, and mental 
sluggishness.  A 60 percent rating is warranted when there is 
muscular weakness, mental disturbance, and weight gain.  A 
maximum rating of 100 percent is warranted for cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.  

The Veteran's service-connected exophthalmos is ratable under 
38 C.F.R. § 4.78, Diagnostic Code 6009 for unhealed eye 
injury.  The regulations for the rating of eye disabilities 
were recently amended.  However, the new rating criteria are 
applicable to applications for benefits received by VA on or 
after December 10, 2008.  Here, however, the Veteran's claim 
was received in August 2004.  See Notice, 73 Fed. Reg. 66543, 
66544 (November 10, 2008).  Therefore, the new rating 
criteria are not for application, here.

Under the old criteria, the severity of visual acuity loss is 
determined by applying the criteria set forth at 38 C.F.R. § 
4.84a.  Under these criteria, unhealed injury of the eye in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
38 C.F.R. § 4.84a.  Minimum rating during active pathology.  
Id.  

Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based upon the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a, Table V.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

A noncompensable rating is warranted for impairment of 
central visual acuity when vision is 20/40 bilaterally.  38 
C.F.R. § 4.84a.  

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable 20/50 and vision in the 
other eye is correctable to either 20/40 or 20/50; (2) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/40; (3) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.



Factual Background

The Board notes that the Veteran has received all of her 
treatment for hypothyroidism at the VA.  

When the Veteran was seen in March 2003, her pulse was 68 and 
her weight was 153 pounds.  The assessment was hypothyroidism 
status post radioactive iodine treatment for Graves' disease.    

A January 2004 VA treatment record reveals that the Veteran's 
pulse was 68 and her weight was 157 pounds.  The assessment 
was hypothyroidism status post radioactive iodine treatment 
for Graves' disease.  

When the Veteran was seen in January 2005, she denied 
constipation.  The Veteran weighed at 166 pounds and her 
pulse was 70.  Her lungs were clear to auscultation 
bilaterally, and her heart was normal and regular with no 
murmurs.  The assessment was hypothyroidism status post 
Graves' disease, and stable on medication. 

The Veteran was seen in February 2005.  She reported fatigue 
and cold intolerance. 

The Veteran was later seen in May 2005 and she reported that 
her constipation was better.  Her pulse was 79 and her weight 
was 162.  Her lungs were again clear, and her heart was 
regular with normal S1 S2, no murmur, and no S3.

The Veteran was later seen for a May 2005 visual eye 
examination.  Corrected vision in the right eye far was 
20/20-, and in the left eye far was 20/25-2.  The VA examiner 
noted mild exophthalmos in the left eye.    

When the Veteran was afforded a VA examination in June 2005, 
she reported that her constipation and energy level improved, 
although she still felt a little tired.  Nevertheless, she 
was able to function daily and keep up with her schoolwork at 
a university.  The Veteran reported being forgetful.  
However, the VA examiner reported that she did not 
demonstrate any mental sluggishness.  The VA examiner 
observed that the Veteran was alert, oriented and conversed 
normally.  When asked whether the Veteran experienced cold or 
heart intolerance, the VA examiner responded, "none."  As 
for the Veteran's weight, the VA examiner reported that the 
Veteran's weight went up to 5 pounds in January but was now 
down to the same.  The Veteran's pulse was 66 and her blood 
pressure was 129/69.  The VA examiner reported mild 
exophthalmos.  The VA examiner commented that the Veteran's 
disease was active and under control with thyroid hormone 
replacement.  

The Veteran was later seen at the VA in October 2005.  She 
reported fatigue, constipation and freezing.  Upon physical 
examination, it was noted that the Veteran's heart had 
regular rhythm and rate with no murmur, gallop and rales.  

When the Veteran visited the VA again in January 2006, 
cardiovascular examination showed regular rhythm and rate, 
with no murmur, gallop and rales.  Her pulse was 60, and her 
weight was 165 pounds.  The assessment included constipation. 
  
When the Veteran was afforded a VA examination on November 
16, 2006, she reported fatigability, no cardiovascular 
complaints, weight gain, memory problems, coldness, 
tiredness, sleepiness, and constipation.  Physical 
examination showed mild exophthalmus, a pulse of 74, and 
normal muscle strength.  The VA examiner reported that 
Graves' disease was inactive.  He further reported that 
hypothyroidism was active, controlled by medication because 
of day time sleepiness and tiredness.

When the Veteran was afforded a VA examination in December 
2006, she reported memory and concentration problems, and 
mental slowness that she believed were related to her thyroid 
disease.  She stated that although she earned a 3.5 to 3.6 
grade point average, she had to work hard at it.  She noticed 
that lecture material was easier to understand than reading.  
The Veteran reported that when she was able to use her notes, 
her grades improved.  She reported that at work, she had 
trouble remembering the complex sequence of steps necessary 
to get one of her client's services.  She reported trouble 
absorbing and using new information although she could do it 
with practice.  She admitted that practice and rehearsal 
improved her performance.  She told the examiner that she 
sometimes had no memory of working with a particular client 
and no memory of agreeing to provide a specific service.  As 
a result, she began making notes of all contacts.

The Veteran also reported feelings of depression concerning 
her medical problems and reported that she was easily 
fatigued even though she slept eight hours.  She reported not 
feeling rested in the morning and felt tired in the middle of 
the day.  

Upon physical examination, the VA examiner observed that her 
mood was sad and slightly depressed and that there was no 
thought disorder.  The VA examiner stated that there was 
memory dysfunction affecting long-term and short-term memory 
and affecting her rate and reliability of new learning.  The 
VA examiner explained that the frequent use of adaptational 
strategies to compensate for memory difficulties could be 
considered the "fingerprints" of memory disturbance.  The 
VA examiner deemed her memory loss as mild to moderate.  The 
VA examiner noted that the Veteran still functioned well on 
the job and interpersonally, but that it was more difficult 
for her and that she was slower than she was used to being.  
The VA examiner also acknowledged mild depression.  The VA 
examiner stated that it was more likely than not that the 
Veteran's memory difficulties were related to her current 
medical conditions.  The VA examiner diagnosed amnestic 
disorder, not otherwise specified (NOS), and mild depressive 
disorder, NOS.

A June 2007 VA treatment record shows that the Veteran 
weighed 172 pounds and that her pulse was 82.  The lungs were 
clear.  The treatment record showed that her heart was normal 
and that S1 S2 of the heart were normal with no murmur, and 
no S3.  The assessment included constipation. 

When the Veteran was afforded another VA examination in 
August 2007, she reported feeling fatigue in the late 
afternoon despite getting a good night's sleep, the inability 
to concentrate, forgetfulness, and becoming slower in 
completing her assignments.  She reported rapid heartbeats 
and constipation every week.  She reported cold intolerance.  
The Veteran also reported that her weight went up from 140 to 
180 pounds from 2002 onward.  Physical examination results 
showed that there was no exophthalmus bilaterally, that her 
pulse was 68 and that her muscle strength was normal.

The VA examiner noted that the Veteran's hypothyroidism was 
active and under control with thyroid hormone replacement.  
The VA examiner opined that the Veteran's current symptoms 
are more likely than not related to her amnestic disorder, 
NOS, and depressive disorder, NOS.  

A March 2008 VA treatment record shows that her pulse was 77.  
She weighed 161 pounds.  Lungs were clear to auscultation, 
and a cardiovascular examination showed regular rhythm and 
rate with no murmur, gallop and rales.  The assessment 
included that she was constipated.  

When the Veteran was afforded a VA examination in June 2008, 
she again reported fatigue despite a good night's sleep, 
forgetfulness, and difficulty concentrating at her job.  She 
denied rapid heartbeats and reported constipation.  She also 
reported intolerance to cold.  The VA examiner noted that she 
gained weight from 140 to 180 pounds from 2000 onward, and 
that after hormone medical therapy, she reported losing 
weight and her weight has stabilized at 160 pounds since 
February 2008, based on VA treatment records.  

Upon physical examination, the Veteran's pulse was 74 per 
minute, and her muscle strength was normal.  The VA examiner 
reported that there was no exophthalmos on examination that 
day.  The VA examiner stated that the Veteran's 
hypothyroidism secondary to radioactive iodine therapy for 
Graves' disease was under control on replacement hormone 
therapy, and that the hyperthyroidism was not active.  

A December 2008 VA treatment record showed no heat or cold 
intolerance.  Her pulse was 68 and her weight was reported at 
172.6 pounds.  Her lungs were clear.  Her heart was normal 
and S1 S2 of the heart were normal with no murmur, and no S3.  
The assessment included constipation. 

An April 2009 VA treatment record shows that the Veteran 
reported no recent weight loss or weight gain.  

The Veteran was afforded another VA examination in October 
2009.  She complained of fatigue and stated that her 
tiredness had worsened in the last few years.  She reported 
having constipation ever since her thyroid condition was 
diagnosed.  It was noted that weight gain had been 
persistent.  The Veteran reported cold intolerance as another 
medical problem.  She said that sometimes she needed to use 
more than one blanket during the winter months and that she 
felt uncomfortable in an air-conditioned environment 
especially during winter time.  Examination of the eye showed 
mild exophthalmos on the right eye.  Upon inspection of the 
left eye, the VA examiner did not see any exophthalmos.    

Upon physical examination, it was noted that her pulse was 
74, her weight was 169 pounds, and that her heart and lungs 
were normal.  Her muscle strength appeared normal, at 5/5 for 
all extremities, without tremors.  The VA examiner assessed 
hypothyroidism, post-ablative, due to radioactive iodine 
treatment for Graves' disease.  He stated that there appears 
to have been a worsening of other symptoms such as fatigue, 
constipation, dryness of skin, tiredness, cold intolerance 
and weight gain.  He noted that these symptoms may have 
worsened gradually in the last 4 of 5 years and continued to 
do so.

Analysis

Applying the pertinent evaluation criteria to the facts as 
discussed above, a rating in excess of 30 percent for the 
service-connected hypothyroidism with mild exophthalmos is 
not warranted.  For the period considered in this appeal, 
there is objective evidence of fatigue, constipation, weight 
gain, mental disturbance manifested by amnestic disorder and 
depression, cold intolerance, and sleepiness.  Some of these 
symptoms were manifest at the time the Veteran filed her 
claim for a higher rating and some symptoms became manifest 
during the pendency of the appeal.  Despite the multitude of 
symptoms, there was no objective evidence of muscular 
weakness, which is a required criterion for the assignment of 
a 60 percent rating.  

The Board acknowledges the Veteran's claims of muscular 
weakness and acknowledges that she is certainly competent to 
testify as to the symptoms of muscular weakness.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In a statement received 
in April 2007, she reported that her muscles felt tired and 
weak, and that she had difficulty lifting objects or walking 
long distances.  She reported that she has always been 
athletic and recently noticed the change in the way her 
muscles felt.  In a statement received in October 2008, the 
Veteran stated that she had muscular weakness and reported 
that her body ached from the inside.  She reported that when 
she engaged in certain activities, the pain became difficult.  
She further reported feeling weak at times and unable to bend 
or reach.  She stated that she had to increase her intake of 
pain medication.  She stated that she frequently had to take 
muscle relaxers and pain relievers just to get comfortable.  
She further stated that she experienced some difficulty 
getting up from her chair, and getting in and out of her 
vehicle.  She stated that she felt like her sides were too 
tired and were not functioning normally.  

VA examiners acknowledged the Veteran's complaints of 
fatigability, but they consistently found on examinations in 
2006, 2007, 2008, and 2009 that her muscle strength was 
normal.  The VA examiner in October 2009 remarked that the 
Veteran's various symptoms appeared to be worsening gradually 
over the past few years, but fatigue, as opposed to muscle 
weakness, was cited as one of the worsening symptoms.  It is 
noted that Diagnostic Code 7903 makes a distinction between 
fatigability and muscular weakness, with a 30 percent rating 
requiring the former and a 60 percent rating requiring the 
latter.  In short, the Veteran has not demonstrated that she 
meets the criteria for a 60 percent rating on the basis that 
her muscle strength has repeatedly and consistently tested 
normal.  

Moreover, a separate, compensable rating for the Veteran's 
exophthalmos is not warranted.  It is noted that her visual 
condition is not a principal complaint of the Veteran in 
connection with her claim.  Nevertheless, the VA reports 
consistently show that either there was no exophthalmos on 
examination or there was mild exophthalmos.  The Veteran's 
visual acuity when tested does not meet the criteria for a 
compensable rating.  On the October 2009 VA examination, 
there was only right-sided exophthalmos to mild degree, with 
no double vision.  In citing the symptoms that have worsened 
over the past several years, the examiner did not cite to any 
vision difficulties.  

The Board concludes that there is not a basis on which to 
assign a higher rating for the service-connected 
hypothyroidism with mild exophthalmos.  As the preponderance 
of the evidence is against the claim for a higher rating, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).

Even though at the June 2005 VA examination the Veteran 
reported feeling a little tired, she was able to function 
daily and keep up with her schoolwork.  When the Veteran was 
afforded a VA examination in December 2006, it was noted that 
she was able to maintain a 3.5 to 3.6 GPA despite the 
difficulties she reported.  Further, even though she had 
trouble with her memory, she found that writing notes to her 
self worked.  A December 2006 VA examination revealed that 
the Veteran still functioned well on the job and 
interpersonally despite having difficulties and despite being 
slower than she used to be.  While in a statement received in 
April 2007 the Veteran reported having a hard time 
concentrating or focusing on the daily tasks, she was still 
working full time.  The Board further acknowledges the letter 
received from the Veteran's husband in October 2008.  He 
stated that the Veteran told him that she was having 
difficulty in performing her job duties and staying on task.  
She told him that she was easily disturbed and that she did 
not remember what she was doing.  As noted by her husband and 
by the Veteran in a statement received in October 2008, she 
relied on her notes for everything.  Albeit the Veteran was 
not able to work in the same capacity as she had once did, it 
appears to the Board that the Veteran was able to adapt to 
certain situations at work.

In comparing the disability level and symptomatology to the 
Rating Schedule, the degrees of disability with regard to 
hypothyroidism and exophthalmos are contemplated by the 
Rating Schedule and the assigned schedular ratings are, 
therefore, adequate, and no referral for an extraschedular 
rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 30 percent for hypothyroidism with mild 
exophthalmos is denied.  



____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


